KING, Justice,
dissenting.
Respectfully, I dissent.
The majority’s “equitable” decision that the cost of collecting school taxes must be based on the proportion of school taxes to total taxes collected ignores our state constitution as well as statutes enacted by the Kentucky General Assembly. Section 184 of the Kentucky Constitution provides: “any sum which may be produced by taxation or otherwise for purposes of common school education, shall be appropriated to the common schools and to no other purpose.” Section 180 of the Constitution requires every tax to be devoted to the purpose for which the tax was levied and collected. KRS 160.500(1) limits the sheriffs fees for collecting school revenues to “a fee equal to his expense,” “which fee may be charged only for collecting or receiving school taxes or school funds received from the local school levy.” (Emphasis added.)
Although the majority opinion states that the statutory provision “should not be abandoned,” by treating KRS 160.500(1) as an “equitable statutory provision” despite the clear and unambiguous language of the statute, the majority is abandoning the provision in deed if not in word. The sheriffs fee is statutorily set at the actual expense of collecting school taxes. That statute and its clear meaning is in consonance with Sections 180 and 184 of the Constitution. Paying the sheriff more than the actual cost of collecting school taxes is using money “appropriated to the common schools” for some “other purpose” in violation of the Constitution and the statute. Neither the Constitution or KRS 160.500(1) entitles the sheriff to a “reasonable fee” or to the “equitable allocation of costs” which the majority opinion attempts to provide.
The majority’s concern for other taxing districts is misdirected. Those taxing districts are not the issue before us. Our decision here will not affect the amount of costs other taxing districts pay to the sheriff. Other taxing districts are governed by separate statutes and the amount they pay to the sheriff is not tied to how much the sheriff collects from the school district. See KRS 75.040(3); KRS 134.290; KRS 178.230; and KRS 262.770. Whether those statutes provide the sheriff with costs greater than, less than, or equal to the sheriffs actual costs of collecting those taxes is not part of the record and is immaterial to the matter before us. Certainly there is nothing in the record supporting the majority’s conclusion that the trial court’s determination of costs to be paid to the sheriff unfairly “places a disproportionately high share of the sheriffs costs of collection on other taxing districts which receive less tax revenue.”
The issue before us is not the equitable assignment of the costs of tax collection among various taxing districts or the perceived fairness of such a distribution. Rather, the issue is the methodology to be utilized *404in implementing the clear and unambiguous provisions of our Constitution and statutes by finding a statutorily and constitutionally appropriate method to ascertain the actual cost of collecting school taxes, for which costs the school district must expend school funds. Section 184 of our Constitution and KRS 160.500 pertain only to school taxes and not to other taxing districts.
The majority opinion relies upon decisions from the 1950’s which utilized a formula calculated to determine the cost of collection in those particular cases. These fact-intensive cases stressed that the formula was a guide and each case should be decided upon its own particular facts. For example, in Board of Education of Lawrence County v. Workman, Ky., 256 S.W.2d 528, 530 (1953), we recognized “that each case of this type must be decided upon the particular facts involved.” We went on to note that the formula we used “has not been followed strictly in every case, and is not intended to be applied as an exact mathematical rule.” In addition, it was not until 1976, long after the decisions relied upon in the majority opinion, that the General Assembly in KRS 160.500(1) set the sheriffs fee “equal to his expense.”
Despite the fact that our holding was not intended to be applied as a rigid rule and despite our determination that the Workman method of computation was “certainly not the only possible one,” Board of Education of Carter County v. Greenhill, Ky., 291 S.W.2d 36, 39 (1956), the majority has apparently determined that the Workman formula has indeed become a mathematical rule to be mechanically followed in every case.
Applying the Workman formula here obscures constitutional principles and the clear and unambiguous language of the statute by equating the sheriffs cost of collecting school taxes with the value of the sheriffs services. The cost of collecting school taxes is the amount expended by the sheriffs office in performance of its school tax collection duties. The value of collecting school taxes is “its worth consisting in the power of purchasing other objects.” Blacks Law Dictionary (5th ed., 1979). Of course, as the value of the school taxes increase the value of the sheriffs services to the school district, as measured by the amount of taxes collected, increases proportionally. However, the sheriff has not represented, nor is there any evidence in the record, that the cost of collecting taxes is proportional to the amount of taxes collected or that as taxes increase there is a corresponding proportional increase in the cost of collecting taxes. Nevertheless, the majority opinion requires a cost payment method which proportionately increases costs as taxes increase. The only factor that should be of any importance, whether the school tax doubles or is cut in half, is the actual cost, direct and indirect, of collecting the school tax.
The present-day inadequacy of the forty-year old formula and the resulting constitutional violation is clearly illustrated by the situation presented here. In response to our decision in Rose v. Council for Better Education, Ky., 790 S.W.2d 186 (1989), the General Assembly enacted KERA. To create adequate school revenues, the legislature mandated a minimum tax rate, KRS 160.470(12). Many boards of education, including Calloway County’s, were required to raise taxes. As a result of the tax increase and utilizing the formula set forth in the majority opinion, the sheriffs “costs” for collecting school taxes increased in one year from approximately $40,000 to more than $70,000. The sheriff has failed to show any objective justification for this increase in costs. In fact, the sheriff has not even claimed that his costs for collecting the school taxes, or taxes in general, increased more than $30,000 from one year to the next. The fact that the Board of Education must pay more to the sheriff has not decreased payments by any other taxing district. Thus, by allowing the sheriff to utilize this formula, the Court has permitted the sheriff to become the beneficiaiy of a windfall of public funds meant for the school district. In enacting KRS 160.470(12), the General Assembly’s intent was not to provide a bonanza for sheriffs throughout the Commonwealth but was to provide much needed tax dollars for education.
“The history of our decisions indicates this Court has jealously guarded school funds from diversion, even for laudable purposes.” *405Board of Education of Madison County v. Wagers, Ky., 239 S.W.2d 48, 49 (1951). As we stated in Rose, supra, at 211:
No tax proceeds have a more important position or purpose than those for education in the grand scheme of our government. The importance of common schools and the education they provide Kentucky’s children cannot be overemphasized or overstated.
Rote application of the Workman formula clearly frustrates the General Assembly’s intent to provide money for education. We must jealously guard these tax dollars.
The trial court found that, at the higher post-KERA tax rate, the accepted method for determining the sheriffs costs for collecting school taxes produces an artificially high figure for the sheriffs costs. The tax collection fee is so out of proportion to actual costs for collecting school taxes that it diverts school funds to the sheriffs office in clear violation of § 184 of the Kentucky Constitution and KRS 160.500(1). Thus, the enactment of higher taxes after KERA and the resultant jump in the sheriffs claimed “costs” of collection make clear that the old valuation method no longer provides an adequate mechanism to determine the sheriffs costs of collecting school taxes. When school taxes were lower, the Workman formula, which equated the cost of the sheriffs services with the value of the sheriffs services, may have provided an adequate mechanism to determine the sheriffs actual costs. However, the present-day application of the forty-year old formula results in a constitutionally impermissible invasion of public funds exclusively reserved for the education of the children of our Commonwealth.
The Board of Education does not ask us to adopt a formula mirroring the trial court’s method of determining the Calloway County Sheriffs actual expenses in collecting school taxes. Rather, the Board requests that we reexamine our forty-year old formula, which was never meant as in inflexible rule to be applied in every case regardless of the circumstances.
We should reject the dogmatic use of rigid formulas. Experience teaches us that mechanical formulas rarely succeed. The majority opinion acknowledges that, “No mechanical formula will automatically succeed.” Forty years ago, we recognized that “the keeping of more adequate and detailed records by the sheriffs might eliminate the necessity of applying any formula.” Workman, supra, at 530. Such a time has come. The statutory standard is cost. The Calloway County Circuit Court should conduct an evi-dentiary hearing to determine the actual cost incurred by the sheriff in collecting school taxes and that should be the amount the Board of Education must pay out of funds “appropriated to the common schools.”
STEPHENS, C.J., and STUMBO, J., join this dissent.